PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
WIND et al.
Application No. 16/847,195
Filed: April 13, 2020
Attorney Docket No. WIC0059USC
For: LOCK WITH MOVABLE KNOB
:
:
:          DECISION ON PETITION     
:
:




This is a decision on the request for refund filed December 16, 2021.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $240.00 of fees paid November 12, 2021, stating “the fees were erroneously paid at the large entity rate, although applicant has claimed and continued to be entitled to small entity…”

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $240.00 is being credited to applicant’s credit card account on February 17, 2022 . Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist     
Office of Petitions